                                                                            Motion (DE #39) GRANTED.




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )
                         v.                          ) Case No. 3:17-cr-00167
                                                     ) Judge Trauger
 HOMERO NAVARRO QUINTANILLA                          )

                          MOTION FOR LEAVE TO FILE UNDER SEAL

       Through counsel, defendant Homero Navarro Quintanilla requests that the Court allow him

to file his medical records. Administrative Practices and Procedures for Electronic Case Filing

(ECF) requires parties to file a motion seeking leave of court prior to filing any documents

electronically under seal. In this case, the documents to be filed under seal contain protected,

confidential medical information and counsel therefore requests to file them under seal.


                                              Respectfully submitted,


                                              s/ Michael C. Holley
                                              MICHAEL C. HOLLEY
                                              Assistant Federal Public Defender
                                              810 Broadway, Suite 200
                                              Nashville, Tennessee 37203
                                              615-736-5047

                                              Attorney for Homero Navarro Quintanilla


                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed this Motion for Leave to File
Under Seal with the U.S. District Court Clerk by using the CM/ECF system, which will send a
Notice of Electronic Filing to Taylor J. Phillips, Assistant United States Attorneys, Office of the
U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.


                                              s/ Michael C. Holley
                                              MICHAEL C. HOLLEY




    Case 3:17-cr-00167 Document 41 Filed 06/01/20 Page 1 of 1 PageID #: 223
